
	
		II
		111th CONGRESS
		1st Session
		S. 531
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2009
			Mr. Bingaman (for
			 himself and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the conduct of an in-depth analysis of the
		  impact of energy development and production on the water resources of the
		  United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy and Water Integration Act of
			 2009.
		2.Energy water
			 nexus study
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Energy (referred to in this Act as the
			 Secretary), in consultation with the Secretary of the Interior and
			 the Administrator of the Environmental Protection Agency, shall enter into an
			 arrangement with the National Academy of Sciences under which the Academy shall
			 conduct an in-depth analysis of the impact of energy development and production
			 on the water resources of the United States.
			(b)Scope of
			 study
				(1)In
			 generalThe study described in subsection (a) shall be comprised
			 of each assessment described in paragraphs (2) through (4).
				(2)Transportation
			 sector assessment
					(A)In
			 generalThe study shall include a lifecycle assessment of the
			 quantity of water withdrawn and consumed in the production of transportation
			 fuels, or electricity, to evaluate the ratio that—
						(i)the
			 quantity of water withdrawn and consumed in the production of transportation
			 fuels (measured in gallons), or electricity (measured in kilowatts); bears
			 to
						(ii)the total
			 distance (measured in miles) that may be traveled as a result of the
			 consumption of transportation fuels, or electricity.
						(B)Scope of
			 assessment
						(i)In
			 generalThe assessment shall include, as applicable—
							(I)the exploration
			 for, and extraction or growing of, energy feedstock;
							(II)the processing
			 of energy feedstock into transportation fuel;
							(III)the generation,
			 transportation, and storage of electricity for transportation; and
							(IV)the conduct of
			 an analysis of the efficiency with which the transportation fuel is
			 consumed.
							(ii)FuelsThe
			 assessment shall contain an analysis of transportation fuel sources,
			 including—
							(I)domestically
			 produced crude oil (including products derived from domestically produced crude
			 oil);
							(II)imported crude
			 oil (including products derived from imported crude oil);
							(III)domestically
			 produced natural gas (including liquid fuels derived from natural gas);
							(IV)imported natural
			 gas (including liquid fuels derived from natural gas);
							(V)oil shale;
							(VI)tar
			 sands;
							(VII)domestically
			 produced corn-based ethanol;
							(VIII)imported
			 corn-based ethanol;
							(IX)advanced
			 biofuels (including cellulosic- and algae-based biofuels);
							(X)coal to liquids
			 (including aviation fuel, diesel, and gasoline products);
							(XI)electricity
			 consumed in—
								(aa)fully electric
			 drive vehicles; and
								(bb)plug-in hybrid
			 vehicles;
								(XII)hydrogen;
			 and
							(XIII)any reasonably
			 foreseeable combination of any transportation fuel source described in
			 subclauses (I) through (XII).
							(3)Electricity
			 sector assessment
					(A)In
			 generalThe study shall include a lifecycle assessment of the
			 quantity of water withdrawn and consumed in the production of electricity to
			 evaluate the ratio that—
						(i)the
			 quantity of water used and consumed in the production of electricity (measured
			 in gallons); bears to
						(ii)the quantity of
			 electricity that is produced (measured in kilowatt-hours).
						(B)Scope of
			 assessmentThe assessment shall include, as applicable—
						(i)the
			 exploration for, or extraction or growing of, energy feedstock;
						(ii)the processing
			 of energy feedstock for electricity production; and
						(iii)the production
			 of electricity.
						(C)Generation
			 typesThe assessment shall contain an evaluation and analysis of
			 electricity generation facilities that are constructed in accordance with
			 different plant designs (including different cooling technologies such as
			 water, air, and hybrid systems, and technologies designed to minimize carbon
			 dioxide releases) based on the fuel used by the facility, including—
						(i)coal;
						(ii)natural
			 gas;
						(iii)oil;
						(iv)nuclear
			 energy;
						(v)solar
			 energy;
						(vi)wind
			 energy;
						(vii)geothermal
			 energy;
						(viii)biomass;
						(ix)the beneficial
			 use of waste heat; and
						(x)any
			 reasonably foreseeable combination of any fuel described in clauses (i) through
			 (ix).
						(4)Assessment of
			 additional impactsIn addition to the impacts associated with the
			 direct use and consumption of water resources in the transportation and
			 electricity sectors described in paragraphs (2) and (3), the study shall
			 contain an identification and analysis of any unique water impact associated
			 with a specific fuel source, including an impact resulting from—
					(A)any extraction or
			 mining practice;
					(B)the
			 transportation of feedstocks from the point of extraction to the point of
			 processing;
					(C)the
			 transportation of fuel and power from the point of processing to the point of
			 consumption; and
					(D)the location of a
			 specific fuel source that is limited to 1 or more specific geographical
			 regions.
					(c)Report to
			 SecretaryNot later than 18 months after the date of enactment of
			 this Act, the National Academy of Sciences shall submit to the Secretary a
			 report that contains a summary of the results of the study conducted under this
			 section.
			(d)Availability of
			 results of studyOn the date on which the National Academy of
			 Sciences completes the study under this section, the National Academy of
			 Sciences shall make available to the public the results of the study.
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section.
			3.Power plant
			 water and energy efficiency
			(a)In
			 generalTo protect water supplies and promote the efficient use
			 of water in the electricity production sector, the Secretary, in consultation
			 with the Secretary of the Interior and the Administrator of the Environmental
			 Protection Agency, shall conduct a study to identify the best available
			 technologies and related strategies to maximize water and energy efficiency in
			 the production of electricity by each type of generation.
			(b)Generation
			 typesThe study shall include an evaluation of different types of
			 generation facilities, including—
				(1)coal facilities,
			 under which the evaluation shall account for—
					(A)different types
			 of coal and associated generating technologies; and
					(B)the use of
			 technologies designed to minimize and sequester carbon dioxide releases;
					(2)oil and natural
			 gas facilities, under which the evaluation shall account for the use of
			 technologies designed to minimize and sequester carbon dioxide releases;
				(3)hydropower,
			 including turbine upgrades, incremental hydropower, in-stream hydropower, and
			 pump-storage projects;
				(4)thermal solar
			 facilities; and
				(5)nuclear
			 facilities.
				(c)Report to
			 CongressNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall submit to the appropriate committees of Congress
			 a report that contains a description of the results of the study conducted
			 under this section.
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section, to remain
			 available until expended.
			4.Water
			 conservation and energy savings study
			(a)DefinitionsIn
			 this section:
				(1)Major
			 Reclamation projectThe term major Reclamation
			 project means a multipurpose project authorized by the Federal
			 Government and carried out by the Bureau of Reclamation.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation.
				(b)Study
				(1)In
			 generalIn accordance with paragraph (2), to promote the
			 efficient use of energy in water distribution systems, the Secretary shall
			 conduct a study to evaluate the quantities of energy used in water storage and
			 delivery operations in major Reclamation projects.
				(2)ElementsIn
			 conducting the study, the Secretary shall—
					(A)with respect to
			 each major Reclamation project—
						(i)assess and
			 estimate the annual energy consumption associated with the major Reclamation
			 project; and
						(ii)identify—
							(I)each major
			 Reclamation project that consumes the greatest quantity of energy; and
							(II)the aspect of
			 the operation of each major Reclamation project described in subclause (I) that
			 is the most energy intensive (including water storage and releases, water
			 delivery, and administrative operations); and
							(B)identify
			 opportunities to significantly reduce current energy consumption and costs with
			 respect to each major Reclamation project described in subparagraph (A),
			 including, as applicable, through—
						(i)reduced
			 groundwater pumping;
						(ii)improved
			 reservoir operations;
						(iii)infrastructure
			 rehabilitation;
						(iv)water reuse;
			 and
						(v)the
			 integration of renewable energy generation with project operations.
						(c)Report to
			 CongressNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall submit to the appropriate committees of Congress
			 a report that contains a description of the results of the study conducted
			 under this section.
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section, to remain
			 available until expended.
			5.Brackish
			 groundwater national desalination research facility
			(a)DefinitionsIn
			 this section:
				(1)FacilityThe
			 term facility means the Brackish Groundwater National Desalination
			 Research Facility, located in Otero County, New Mexico.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(b)Duty of
			 SecretaryThe Secretary shall operate, manage, and maintain the
			 facility to carry out research, development, and demonstration activities to
			 develop technologies and methods that promote brackish groundwater desalination
			 as a viable method to increase water supply in a cost-effective manner.
			(c)Objectives;
			 activities
				(1)ObjectivesThe
			 Secretary shall operate and manage the facility as a state-of-the-art
			 desalination research center—
					(A)to develop new
			 water and energy technologies with widespread applicability; and
					(B)to create new
			 supplies of usable water for municipal, agricultural, industrial, or
			 environmental purposes.
					(2)ActivitiesIn
			 operating, managing, and maintaining the facility under subsection (b), the
			 Secretary shall carry out—
					(A)as a priority,
			 the development of renewable energy technologies for integration with
			 desalination technologies—
						(i)to
			 reduce the capital and operational costs of desalination;
						(ii)to
			 minimize the environmental impacts of desalination; and
						(iii)to increase
			 public acceptance of desalination as a viable water supply process;
						(B)research
			 regarding various desalination processes, including improvements in reverse and
			 forward osmosis technologies;
					(C)the development
			 of innovative methods and technologies to reduce the volume and cost of
			 desalination concentrated wastes in an environmentally sound manner;
					(D)an outreach
			 program to create partnerships with States, academic institutions, private
			 entities, and other appropriate organizations to conduct research, development,
			 and demonstration activities, including the establishment of rental and other
			 charges to provide revenue to help offset the costs of operating and
			 maintaining the facility; and
					(E)an outreach
			 program to educate the public on—
						(i)desalination and
			 renewable energy technologies; and
						(ii)the benefits of
			 using water in an efficient manner.
						(d)Authority of
			 SecretaryThe Secretary may enter into contracts or other
			 agreements with, or make grants to, appropriate entities to carry out this
			 section, including an agreement with an academic institution to manage research
			 activities at the facility.
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section, to remain available until
			 expended.
			6.Enhanced
			 information on water-related energy consumptionSection 205 of the Department of Energy
			 Organization Act (42 U.S.C. 7135) is amended by adding at the end the
			 following:
			
				(n)Water-related
				energy consumption
					(1)In
				generalNot less than once during each 3-year period, to aid in
				the understanding and reduction of the quantity of energy consumed in
				association with the use of water, the Administrator shall conduct an
				assessment under which the Administrator shall collect information on energy
				consumption in various sectors of the economy that are associated with the
				acquisition, treatment, or delivery of water.
					(2)Required
				sectorsAn assessment described in paragraph (1) shall contain an
				analysis of water-related energy consumption for all relevant sectors of the
				economy, including water used for—
						(A)agricultural
				purposes;
						(B)municipal
				purposes;
						(C)industrial
				purposes; and
						(D)domestic
				purposes.
						(3)EffectNothing
				in this subsection affects the authority of the Administrator to collect data
				under section 52 of the Federal Energy Administration Act of 1974 (15 U.S.C.
				790a).
					.
		7.Energy-Water
			 Research and Development Roadmap
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall develop a document to be known as the
			 Energy-Water Research and Development Roadmap to define the
			 future research, development, demonstration, and commercialization efforts that
			 are required to address emerging water-related challenges to future,
			 cost-effective, reliable, and sustainable energy generation and
			 production.
			(b)ReportNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall submit to the appropriate committees of Congress a report describing the
			 document described in subsection (a), including recommendations for any future
			 action with respect to the document.
			
